UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the RegistrantþFiled by a Party other than the Registrant ¨ Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨Definitive Proxy Statement þ Soliciting Material Pursuant to §240.14a-12 Community Banks, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check Appropriate box): þNo fee required. ¨Fee computed on the table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which the transaction applied: (2)Aggregate number of securities to which the transaction applies: (3)Per unit price or other underlying value of the transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it wasdetermined: (4)Proposed maximum aggregate value of the transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing fee for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: ■ the power of community ■ CommunityBanks Second Quarter 2007 ■ Dear Shareholders, Customers, and Friends: ■ On May 1, 2007 Community announced the signing of a definitive merger agreement with Susquehanna Bancshares, Inc. with a targeted consummation date of November 16, 2007.Under the terms of the merger agreement, shareholders of Community will be entitled to elect to receive either $34.00 in cash or 1.48 shares of Susquehanna common stock for each share of Community common stock they own.Community shareholders may elect to receive cash for some shares and stock for others, but all shareholder elections will be subject to allocation procedures that will result in the exchange of 90 percent of Community’s common shares outstanding for shares of Susquehanna common stock and the remaining 10 percent of Community common shares outstanding for cash. The transaction will consolidate the companies’ presence in southeastern Pennsylvania and the Mid-Atlantic region, particularly in the attractive York and Lancaster markets.The combined company will have over $12 billion in assets and approximately $2 billion in market capitalization, making it the 45th largest bank holding company in the United States.Significantly, the expanded franchise will rank #1 or #2 in six of its pro forma MSAs of operation. While a merger of this magnitude requires a great deal of hard work on both sides to ensure a seamless transition for our customers, we also remain laser focused on reaching Community’s financial goals during the executory period.I’m pleased to report that in the 2nd quarter we did just that.Our return to more customary earnings in the second quarter is a tangible barometer of the efforts of our employees leading up to our expected merger later this year.Net income was $10.9 million, and earnings per share were $0.44, equal to the performance in the same period last year.Year to date net income and earnings per share, however, were hampered by the March 31, 2007 recognition of securities losses that were attributed to Community’s portfolio restructuring initiative in the first quarter. Primarily as a result of the restructuring charge, year-to-date earnings per share performance for the first half of 2007 declined to $0.72 versus $0.88 for the first six months of 2006.The losses stemming from that initiative facilitated the reinvestment of investment sale proceeds into higher-yielding securities and contributed to the turnaround in the second quarter earnings. Comparisons of operating performance in the second quarter are slightly distorted by the impact of the two mergers that Community completed on April 1, 2007, when BUCS Financial Corp and East Prospect State Bank joined the Community family.Comparisons of a number of the standard performance metrics illustrate the more favorable operating results that occurred in the second quarter. Net interest margin, a primary driver of net interest income performance, remained stable at 3.72% despite the presence of a flat yield curve through most of the period.At the same time, non-interest income as a percent of total income improved to 26.8% compared to 24.9% in the first quarter of 2007 as Community successfully continued its efforts to expand other sources of revenue.The efficiency ratio, which expresses non-interest expenses as a percent of total revenues, remained below 60% at 58.2%, indicating success in achieving our goal of keeping operating expenses in line with revenue performance. Loan, total asset, and deposit growth were all in the 11% to12% range, though approximately half of the growth was attributed to the additional loans, assets and deposits brought on in the mergers.Nonetheless, core growth in each of these categories was in the 5% to 6% range; a good performance in a challenging environment. In closing, I’d like to thank the employees of CommunityBanks for their hard work and diligence during this period of transition.Rather than allow themselves to become distracted, they’ve buckled down and are taking care of business while simultaneously preparing for us to join the Susquehanna family later this fall.I am honored to lead such a talented and dedicated group and am confident that our combined organization will be stronger than either of us is individually. Thank you for your continued loyalty and support as shareholders, customers, and friends. Sincerely, /s/ Eddie L. Dunklebarger Eddie L. Dunklebarger Chairman, President & CEO Shareholder Information Board of Directors of Community Banks, Inc. Ronald E. Boyer Dale M. Weaver Sandra J. Bricker Glenn H. Weaver Peter DeSoto Robert K. Weaver Eddie L. Dunklebarger Samuel E. Cooper* Aaron S. Kurtz Thomas W. Long* Scott J. Newkam Ernest L. Lowe* Melvin Pankuch Donald L. Miller* Robert W. Rissinger Thomas L. Miller* Christine Sears Wayne H. Mummert* Allen Shaffer John W. Taylor, Jr.* James A. Ulsh * Director Emeritus Executive Officers of Community Banks, Inc. Eddie L. Dunklebarger Anthony N. Leo Chairman, President & EVP & Managing Director Chief Executive Officer Financial Services & Administration Donald F. Holt Jeffrey M. Seibert EVP & Managing Director EVP & Managing Director Finance Banking Services Robert W. Lawley Patricia E. Hoch EVP & Managing Director SVP & Corporate Secretary Operations Stock ListingCommunity Banks, Inc. stock is traded on the Nasdaq Global Select Market under the ticker symbol, “CMTY,” and is frequently listed as “CmtyBkPa” or “CmntyBk.” Direct Deposit of Cash DividendsYour quarterly cash dividends can be directly deposited into your account at any financial institution. Registrar and Transfer AgentIf you want your cash dividends deposited or need to change your address, transfer ownership or obtain replacements for lost certificates or dividend checks, please write or call the Transfer Agent for Community Banks, Inc.: Wells Fargo Shareowner Services P.O. Box 64854 St. Paul, MN 55164-0854 1-800-468-9716 Additional InformationInvestors and others seeking financial information about Community Banks, Inc. may contact Patricia E. Hoch, Shareholder Relations, 717-920-5800 or 1-866-255-2580 or ir@communitybanks.com. CommunityBanks 777 East Park Drive • Harrisburg, PA 17111 • 1-866-255-2580 www.communitybanks.com Additional Information and Where to Find It Community Banks, Inc. and Susquehanna Bancshares, Inc. have filed a joint proxy statement/prospectus with the Securities and Exchange Commission (the “Commission”) in connection with a proposed merger. THEPROXY STATEMENT/PROSPECTUS SHOULD BE READ CAREFULLY BEFORE MAKING A DECISION CONCERNING THE MERGER. INVESTORS AND SECURITY HOLDERS ARE URGED TO READ SUSQUEHANNA BANCSHARES’ REGISTRATION STATEMENT ON FORM S-4 AND THE JOINT PROXY STATEMENT/PROSPECTUS AND ANY OTHER RELEVANT DOCUMENTS RELATING TO THE MERGER TRANSACTION BECAUSE THEY CONTAIN IMPORTANT INFORMATION. The joint proxy/prospectus is publicly available on the Commission's web site atwww.sec.gov and will be mailed to shareholders of Susquehanna Bancshares, Inc. and Community Banks, Inc. on or about August 20, 2007.Investors and shareholdersmay alsoobtain a free copy of such documentsfrom Susquehanna Bancshares, Inc. by directing a written request to Susquehanna Bancshares, Inc., 26 North Cedar Street, Lititz, PA 17543, Attention: Abram G. Koser, Vice President – Investor Relations or from Community Banks, Inc. by directing a written request to Community Banks, Inc., 777 East Park Drive, Harrisburg, PA 17111, Attention: Patricia E. Hoch. These documents may also be accessed on the web sites of Susquehanna Bancshares, Inc. (www.susquehanna.net) and Community Banks, Inc. (www.communitybanks.com) as they become available. Participants in Solicitation Community Banks, Inc. and Susquehanna Bancshares, Inc. and their directors and executive officers and other members of their management and employees may be deemed to be participants in the solicitation of proxies in respect of the proposed transaction. Information about the participants and their interests in the solicitation may be found in the joint proxy statement/prospectus. ■the power of community ■ FINANCIAL HIGHLIGHTS (Unaudited) As of or for the Six Months Ended June 30, 2007 2006 PER SHARE DATA Diluted earnings per share $ 0.72 $ 0.88 Dividends declared 0.42 0.39 Book value 20.85 19.86 PROFITABILITY RATIOS Return on average assets 0.96 % 1.25 % Return on average equity 7.01 % 8.95 % Operating return on average tangible equity (1) 15.69 % 20.35 % Net interest margin (FTE) 3.73 % 3.96 % Efficiency ratio 58.24 % 56.07 % CAPITAL & LIQUIDITY RATIOS Stockholders’ equity to total assets 13.79 % 13.76 % Net loans to assets 67.79 % 68.55 % ASSET QUALITY RATIOS Allowance for loan losses to total loans 0.97 % 1.01 % Allowance for loan losses to non-accrual loans 131 % 207 % Non-accrual loans to total loans 0.74 % 0.49 % Non-performing assets to total assets 0.58 % 0.35 % Per share data throughout this report reflects stock splits and stock dividends. (1) Community’s management believes that the Operating Return on Average Tangible Equity ratio, a non-GAAP measure, provides information that will help shareholders understand the effect of acquisition activity on reported results.Form 10-Q for the quarter ended June 30, 2007, available in “SEC Filings and Reports” in the Investor Relations section of our website, www.communitybanks.com, includes a discussion of supplemental reporting of non-GAAP measures and a reconciliation of GAAP amounts to non-GAAP measures. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited: in Thousands) June 30, 2007 2006 ASSETS Cash and cash equivalents $ 74,983 $ 72,971 Investment securities 677,852 574,267 Loans, net of allowance for loan losses of $25,010 and $23,788 2,542,628 2,320,889 Goodwill and other intangible assets 279,963 258,606 Other assets 175,418 158,866 TOTAL ASSETS $ 3,750,844 $ 3,385,599 LIABILITIES Deposits $ 2,608,164 $ 2,406,551 Borrowings 603,088 492,650 Other liabilities 22,399 20,638 TOTAL LIABILITIES 3,233,651 2,919,839 STOCKHOLDERS’ EQUITY 517,193 465,760 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 3,750,844 $ 3,385,599 CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited: in Thousands) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Interest income $ 56,703 $ 48,938 $ 108,942 $ 95,827 Interest expense 28,124 21,931 54,096 41,956 Net interest income 28,579 27,007 54,846 53,871 Provision for loan losses 700 650 2,000 1,150 Net interest income after provision for loan losses 27,879 26,357 52,846 52,721 Non-interest income 11,248 8,543 16,332 16,927 Non-interest expenses 24,491 20,698 46,632 41,231 Income before income taxes 14,636 14,202 22,546 28,417 Income taxes 3,686 3,698 5,009 7,344 NET INCOME $ 10,950 $ 10,504 $ 17,537 $ 21,073 mission statement Community Banks, Inc. is dedicated to maximizing long-term shareholder value by striving to be: · The financial services provider of choice in the communities we serve, · The employer of choice in the communities where we operate, and · The acquisition partner of choice for the banks and financial services providers in markets we desire.
